Citation Nr: 0735221	
Decision Date: 11/08/07    Archive Date: 11/26/07

DOCKET NO.  05-22 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a total disability compensation rating based 
on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1963 to May 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford Connecticut.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that a total evaluation based on 
individual unemployability is warranted because he is unable 
work due to the severity of his service-connected post 
traumatic stress disorder (PTSD) and diabetes mellitus.

Based on the evidence of record, it is clear that the veteran 
does meet the percentage requirements for consideration of a 
total evaluation under 38 C.F.R. § 4.16(a) (2007) in that he 
has a service-connected disabilities of diabetes mellitus (40 
percent), PTSD (30 percent), diabetic nephropathy associated 
with diabetes mellitus (30 percent), and peripheral 
neuropathy of the lower extremities associated with diabetes 
mellitus 10 percent for each extremity), that bring his 
combined rating to 80 percent disabling.  Therefore, the 
remaining question is whether the veteran is unemployable as 
a result of his service-connected disabilities.

There is, however, conflicting evidence concerning the 
veteran's employability as he also suffers from non-service 
connected disorders, to include work-related orthopedic 
disorders.  VA examinations in August and September 2004 
noted that the veteran's PTSD caused vocational impairment.  
Specifically, the August 2004 examiner stated that the 
veteran's physical and mental disabilities precluded him from 
maintaining substantially gainful employment, while the 
September 2004 VA examiner stated that diabetes mellitus 
alone did not preclude the veteran from employment.  The 
September 2004 examiner, however, did not address whether the 
veteran's service-connected PTSD precluded the veteran from 
employment.  

The Board observes further that Social Security disability 
records associated with the file indicate that as of July 
1999, the veteran's was disabled for Social Security purposes 
due to nonservice connected back and knee pain, in addition 
to the service connected PTSD.  

Whether an examination is sufficiently contemporaneous to 
properly rate the current severity of the veteran's 
disability depends on the particular circumstances of the 
individual case.  See Snuffer v. Gober, 10 Vet. App. 400 
(1997).  Here, the August 2004 VA examiner opined that the 
veteran was precluded from substantially gainful employment 
due to physical and mental disabilities, but did not opine 
whether the veteran's service-connected disabilities solely 
precluded him from substantially gainful employment.  While 
the September 2004 examiner stated that diabetes mellitus did 
not preclude the veteran from substantially gainful 
employment, the examiner did not address the affect of the 
appellant's mental disorders on his ability to maintain 
employment.  Thus, the Board believes the veteran should 
undergo an additional VA examination to better assess the 
current impact of his service-connected disabilities alone on 
his ability to maintain substantially gainful employment.  
See 38 U.S.C.A. § 5103A(d)(1) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at a VA health-care facility if 
the evidence of record does not contain adequate evidence to 
decide a claim).  

Finally, it is well to note that more than three years have 
passed since the appellant's service connected disorders were 
last formally examined.  Further, since 2004, the veteran has 
been awarded service connection for diabetic nephropathy, and 
bilateral lower extremity peripheral neuropathy.  Governing 
regulations provide that VA's duty to assist includes 
conducting a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior 
examinations and treatment.  38 C.F.R. § 3.326 (2007); Green 
v. Derwinski, 1 Vet. App. 121 (1991).  Therefore, on remand, 
new examinations are in order.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
ask him to identify any treatment he has 
received for his diabetes, diabetic 
nephropathy, peripheral neuropathy, and 
PTSD since February 2006.  If treatment 
records are identified, the RO should 
take the necessary steps to obtain them.  
If, after making reasonable efforts, the 
RO cannot locate such records, the RO 
must specifically document what attempts 
were made to locate the records, and 
explain in writing why further attempts 
to locate or obtain any government 
records would be futile.  The RO must 
then: (a) notify the claimant of the 
specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claims.  The claimant 
must then be given an opportunity to 
respond.

2.  Thereafter, the RO should schedule 
the appellant for a VA psychiatric 
examination.  The claims folders are to 
be made available for the examiner to 
review.  In accordance with the latest 
AMIE work sheets for rating PTSD the 
examiner is to provide a detailed review 
of the veteran's pertinent medical 
history, current complaints, and the 
nature and extent of any PTSD 
symptomatology.  The examination report 
must address whether it is at least as 
likely as not that the veteran is unable 
to obtain or maintain a substantially 
gainful occupation as a consequence of 
PTSD alone, or in combination with his 
service connected diabetes, diabetic 
nephropathy, and diabetic peripheral 
neuropathy.  A complete rationale for any 
opinions expressed must be provided.

3.  The RO is to also schedule the 
appellant for a VA endocrinology 
examination in order to determine the 
nature and extent of any diabetes, 
diabetic nephropathy, and diabetic 
peripheral neuropathy.  The claims 
folders are to be made available for the 
examiner to review.  In accordance with 
the latest AMIE work sheets for rating 
these disorders, the examiner is to 
provide a detailed review of the 
veteran's pertinent medical history, 
current complaints, and the nature and 
extent of any diabetes, diabetic 
nephropathy, and diabetic peripheral 
neuropathy.  The examination report must 
address whether it is at least as likely 
as not that the veteran is unable to 
obtain or maintain a substantially 
gainful occupation as a consequence of 
these disorders alone, or in combination 
with his service connected PTSD.  The 
examiner must explain the reasons and 
basis for any opinion offered.

4.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If any report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

5.  The veteran is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

6.  Following completion of the 
foregoing, the RO must review the claim 
folders and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.

7. Thereafter, and following any other 
indicated development, the RO should 
prepare a new rating decision and 
readjudicate the appealed issue.  If the 
appeal is denied, the veteran and his 
representative should be provided a SSOC 
in accordance with 38 U.S.C.A. § 7105 
(West 2002) which includes a summary of 
any additional evidence submitted, 
applicable laws and regulations, and the 
reasons for the decision.  They should 
then be afforded an applicable time to 
respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

